Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ri’Cha ri Sancho appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment to Anderson School District Four on her claims of a hostile work environment, disparate treatment, and retaliation; in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000&-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* Sancho v. Anderson Sch. Dist. Four, No. 8:15-cv-01353-HMH, 2016 WL 4123910 (D.S.C. Aug. 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED

 To the extent that Sancho requests a payment plan for her mediation fee, Sancho should direct her request to the district court in the first instance.